                  Case 2:20-cr-00146-JCC Document 32-1 Filed 10/06/20 Page 1 of 3




 1

 2                                                               Honorable John C. Coughenour

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
                                   ) Case No. 20-cr-146-JCC
11   UNITED STATES OF AMERICA,     )
                                   )
12            Plaintiff,           ) ORDER [PROPOSED]
          vs.                      )
13                                 )
                                   )
14   JESUS DANIEL LERMA-JARAS, and )
     LIONEL GONZALEZ-TORRES,       )
15                                 )
                                   )
16
              Defendants.          )
                                   )
17

18           This Court, having considered the Unopposed Motion to Continue Trial Date
19
     and Deadline for Filing Pre-trial Motions filed by Defendant Gonzalez-Torres, and
20
     the pleadings related thereto, does hereby grant the motion. The Court finds that
21

22   the requested continuance is necessary to allow defense counsel a reasonable time
23
     to effectively prepare for trial, and to file pretrial motions. The interests of
24
     providing the defense with effective assistance of counsel outweigh the interests of
25



      Order - 1                                                  SCOTT J. ENGELHARD
                                                                1700 Seventh Avenue, #2100
                                                                 Seattle, Washington 98101
                                                                        206-683-2020
                  Case 2:20-cr-00146-JCC Document 32-1 Filed 10/06/20 Page 2 of 3




     the public and the defendant in a speedy trail. A failure to grant the requested
 1

 2   motion might result in a miscarriage of justice. 18 U.S.C. §18 U.S.C. §§
 3
     3161(h)(7)(B)(i), (ii) and (iv).
 4
             This Court ORDERS as follows:
 5

 6
             The trial date is continued from November 9, 2020 to _________________,

 7   2021. The deadline for filing pre-trial motions is continued to _________________,
 8
     2021. The time between the date of this Order and the new trial date is excludable
 9
     pursuant to 18 U.S.C. §3161.
10

11
             DATED this ___ day of __________________, 2020,

12

13
                                                 _______________________________
                                                 Honorable John C. Coughenour
14
                                                 Western District of Washington

15

16

17

18

19

20

21

22

23

24

25



      Order - 2                                                SCOTT J. ENGELHARD
                                                              1700 Seventh Avenue, #2100
                                                               Seattle, Washington 98101
                                                                      206-683-2020
                  Case 2:20-cr-00146-JCC Document 32-1 Filed 10/06/20 Page 3 of 3




 1
                                                   Certificate of Service
 2
                I, Scott J. Engelhard, certify and declare that on this date, I served a true and correct copy of the
 3
     opposing party via the ecf system of this court.
 4
                I swear under the laws of perjury for the State of Washington that the foregoing is true and
 5
     correct.
 6

 7   October 6, 2020 Seattle, WA                                            s/ Scott J.
     Engelhard__________________
 8
     Date and Place                                                         Scott J. Engelhard
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      Order - 3                                                                   SCOTT J. ENGELHARD
                                                                                 1700 Seventh Avenue, #2100
                                                                                  Seattle, Washington 98101
                                                                                         206-683-2020
